PER CURIAM:
Appellant, D.D., was adjudicated delinquent based on a finding that he was guilty of stealing a bicycle tire (D.C.Code § 22-*10971311) (1996). D.D. argues that the evidence was insufficient to support a finding that he committed theft, as opposed to the uncharged crime of receiving stolen property (RSP). We affirm.
I.
The evidence showed that B.S., an eleven-year-old, and his friend were riding their bicycles near the Reflecting Pool at the Capitol on June 6, 1997. D.D., and a companion, M.N., were together, and approached B.S. D.D. asked B.S. if he could buy the back wheel of B.S.’s bicycle for $17.00. B.S. declined the offer, and B.S. and his friend rode to the Reflecting Pool. B.S. testified that while riding to the Reflecting Pool, D.D. rode behind him, and D.D.’s companion was in front of him. B.S. and his friend left their bicycles and walked over to the Pool. Before doing so, B.S. secured the back wheel to the seat with handcuffs. B.S. testified that D.D. said he was going to chain his bike to a tree. B.S. looked back at one point and saw M.N. playing with the handcuffs. B.S. did not see D.D. at that time. When they returned about a half hour later, B.S.’s bicycle was gone, and he reported the theft to a policeman. B.S. described the two boys he had seen earlier. About ten minutes after a police look-out was broadcast, Officer Guy Rinaldi spotted D.D. at New Jersey Avenue and K Street, S.E., with five or six other juveniles on bicycles. When D.D. saw the officer, he said something to the group, and they all rode away. The officer chased D.D., who matched the look-out description. D.D. continued to look back as the officer chased him. B.S. was taken to the location where M.N. had been stopped, and B.S. said that the bike M.N. had was his, but it did not have its back wheel. B.S. later identified D.D. and the tire on the back of the bike that D.D. had as his tire and the one in which D.D. had expressed an interest in purchasing earlier.
D.D. testified at trial that he saw M.N. changing wheels on his bicycle, and decided to trade tires with him. The trial court rejected D.D.’s testimony as incredible and found that D.D. was involved in taking B.S.’s bike and had stolen the tire.
II.
D.D. argues that the evidence was insufficient to support the finding that D.D. committed the theft. He contends that the evidence showed only that D.D. took possession of the wheel knowing it had been stolen, which would support an adjudication for RSP, but not theft. Viewing the evidence in the light most favorable to the government, and “giving full weight to the right of the [trial] judge, as the trier of fact, to determine credibility, weigh the evidence, and draw reasonable inferences,” the evidence was adequate to support the conviction for the offense of theft. Poulnot v. District of Columbia, 608 A.2d 134, 137 (D.C.1992) (citation omitted).
The relevant statute provides in pertinent part that
[a] person commits the offense of theft if that person wrongfully obtains or uses the property of another with intent;
(1) To deprive the other of a right to the property or a benefit of the property; or
(2) To appropriate the property to his or her own use or to the use of a third person.
D.C.Code § 22 — 3811(b). The theft statute extends to conduct beyond the previous definitions. The en banc court observed in Byrd v. United States, 598 A.2d 386, 391 (D.C.1991) that the definition of theft under D.C.Code § 22-3811 “transcends the traditional and everyday concept of theft as ‘the felonious taking and removing of personal property with intent to deprive the rightful owner of it.’ ” Id. (quoting *1098WebsteR’s Third New International Dictionary 2369 (1981)). The statute, by its plain language, proscribes in the alternative either wrongfully obtaining or wrongfully using the property of another with the intent to deprive that person of the benefit. Thus, a person commits the offense if that person either “wrongfully obtains or uses the property.” Id. (citing D.C.Code § 22 — 3811(b)). “The phrase ‘wrongfully obtains or uses’ is given further definition [in] § 22-3811(a), including: ‘(1) Taking or exercising control over property; (2) making an unauthorized use, disposition, or transfer of an interest in or possession of property.’ ” Id. (emphasis in original).
The evidence in this case clearly brings D.D. within this expansive definition of theft. Here, the evidence showed that D.D. offered to buy the tire from B.S., and followed him to where he left his bicycle. Shortly thereafter, D.D. ran from the police when they spotted him, and he was caught in possession of B.S.’s tire. Recent possession of stolen goods permits the reasonable inference that the person possessing it stole it. Head v. United States, 451 A.2d 615, 624-25 (D.C.1982); see also Roberts v. United States, 508 A.2d 110, 112-13 (D.C.1986). D.D. expressed an interest in the tire before it was taken; he was near the scene before the theft; he was in possession of the tire shortly after the theft, and D.D.’s companion had the bike; and D.D. tried to evade the police when they spotted him with the stolen property. See Wilson v. United States, 528 A.2d 876, 878 n. 3 (D.C.1987) (Flight may reflect consciousness of guilt). The evidence, including permissible inferences, is adequate to support a conviction of theft.
That the same evidence could also support a finding of guilt of receiving stolen property, which was not charged in this case, does not preclude a finding of guilt of the theft offense, which was charged. See Byrd, supra, 598 A.2d at 392-93 (citations omitted); Franklin v. United States, 382 A.2d 20, 23-24 (D.C.1978).1 The same proof may support conviction under statutes covering theft and receiving stolen property. See Byrd, 598 A.2d at 392-93; Franklin, 382 A.2d at 23-24.
For the foregoing reasons, the judgment appealed from hereby is

Affirmed.


. In Byrd, the en banc court considered whether a section of the "District of Columbia Theft and White Collar Crimes Act,” D.C.Code § 22-3803, which precluded consecutive sentences for theft and unauthorized use of a motor vehicle (UUV) was intended to apply to receiving stolen property (RSP) and UUV, even though RSP was not enumerated specifically in the statute. Recognizing the intimate relationship between RSP and theft, the court concluded that " § 22-3803 should be interpreted as a manifestation of legislative will to prohibit consecutive sentences for convictions of RSP and UUV arising out of the same act or course of conduct.” Id. at 393. Applying the prior theft statute, we also concluded that the same evidence, i.e., unexplained possession of recently stolen goods, would have supported counts charging burglary, grand larceny and receiving stolen property. Franklin, supra, 382 A.2d at 23-24. The case had to be remanded because the jury had not been instructed that appellants could not be convicted of the receiving count in addition to the others. Id. In the case now before the court, appellant was charged with only one count of theft.